DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 13, and 22, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
claims 1 &13, a physical medium attachment (PMA) gasket circuitry configured to couple the PCS lanes to the protocol IP block; an interconnect bus interface configured to provide connectivity between the network adaptor to an interconnect bus; and a digital gasket circuitry configured to couple the protocol IP block to the interconnect bus interface.
Claim 22, configuring the digital gasket that couples the protocol IP block to the interconnect bus based on the received protocol specification and a protocol of the protocol IP block; determining a PMA coding based on the received protocol specification; and configuring the PMA gasket based on the PMA coding, wherein configuring the PMA gasket comprises mapping at least one physical coding sublayer (PCS) lane of a plurality of PCS lanes to a logical lane of the protocol IP block.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tetzlaff et al. (7,598,768), Choe (10,536,174), and Zaliznyak et al. (8,571,059) are the closes prior art references which disclose a network adaptor, comprising: a plurality of physical coding sublayer (PCS) lanes; a protocol intellectual property (IP) block configured to implement a first protocol; a physical medium attachment (PMA) gasket circuitry configured to couple the PCS lanes to the protocol IP block; and the network adaptor coupled to an interconnect bus; but there is no teaching of a digital gasket circuitry configured to couple the protocol IP block to the interconnect bus interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/3/21